Citation Nr: 0947408	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  07-05 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona


THE ISSUE

Entitlement to a disability evaluation greater than 70 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2006 rating decision of 
the Department of Veterans Affairs Regional Office in 
Phoenix, Arizona.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran was originally granted service connection for 
generalized anxiety disorder in an April 1981 decision, at 10 
percent disabling.

In March 2006, the Veteran submitted a claim for service 
connection for PTSD.  In September 2006, the RO granted a 70 
percent rating for PTSD "(previously rated as generalized 
anxiety disorder)", effective March 17, 2006, the date the 
PTSD claim was received.

The Veteran has argued that the RO treated his March 2006 
claim for PTSD as an increased rating claim, which the Board 
finds to be accurate in light of how the issue has been 
framed since the September 2006 rating decision.  The 
Veteran's argument that the one year rule for an increased 
rating claim applies is therefore also accurate.  However, 
before the Board can address the one year rule, more 
information is needed.

In this regard, the Veteran may wish to provide the RO with 
guidance as to whether he is seeking an increased evaluation 
and/or an earlier effective date for the 70% evaluation.  

It appears that he is seeking an earlier effective date for 
his TDIU. 

The Veteran submitted a copy of a February 2007 Social 
Security Administration decision, which found that the 
Veteran became disabled as of January 1, 2006.  A review of 
the claims file reveals that the complete SSA decision and 
any supporting medical records have not been obtained to be 
included in the record.  The Board notes that the Veteran 
stated he chose to retire as of December 31, 2005, rather 
than be fired, due to the difficulties that his PTSD placed 
upon his work capabilities.  It is unknown upon what 
disability or disabilities the SSA decision was made.  

In order to fulfill the VA's duty to assist, all relevant 
treatment records must be obtained for a complete picture of 
the Veteran's treatment.  A disability award from SSA based, 
as the Veteran attests, on his PTSD would certainly be 
helpful in deciding this claim.  Additionally, the claims 
file includes treatment records from the early 1980s and then 
records of VA treatment beginning in March 2006, with nothing 
in between.  The SSA records may indicate pertinent 
psychiatric treatment prior to March 2006 that would aid the 
Board in deciding this claim.

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA copies of the 
determination regarding the Veteran's 
claim for disability benefits, along with 
the underlying medical records associated 
with such determination.

2.  The RO should obtain all of the 
Veteran's VA medical records from January 
2007 through the present not already 
included in the claims file.  

3.  After completing the above 
development, the RO should readjudicate 
the claim on appeal, considering any new 
evidence secured.  If the disposition 
remains unfavorable, the RO should furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford the applicable opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


